PARKER, Judge.
The state appeals a trial court’s order granting a motion to suppress cocaine seized from an automobile. We affirm and certify a question to the supreme court.
Katrina Neeley is a codefendant of Michael Abrams, whose case was decided this date by this court. See State v. Abrams, 548 So.2d 820 (Fla. 2d DCA 1989), for a review of the facts and legal issues involved in both cases.
We affirm the trial court but, as in Abrams, certify the following question of great public importance to the supreme court:
IF A MOTOR VEHICLE IS LAWFULLY STOPPED BY LAW ENFORCEMENT AND THE DRIVER CONSENTS TO THE OFFICER LOOKING INSIDE THE VEHICLE, DOES THE CONSENT GIVEN EXTEND TO THE SEARCH OF CLOSED CONTAINERS WITHIN THE VEHICLE WHICH ARE NEITHER LOCKED NOR SEALED?
Affirmed.
RYDER, A.C.J., and LEHAN, J., concur.